Dissenting Opinion by
Judge Mencer :
I respectfully dissent. I hold the view that the commingling of prosecutorial and adjudicatory functions in the legal office of the Commission was a violation of due process. Horn v. Township of Hilltown, 461 Pa. 745, 337 A.2d 858 (1975).
The majority seems to suggest that the commingling here (1) only “perilously” approaches a violation of due process, State Board of Medical Education and Licensure v. Grumbles, 22 Pa. Commonwealth Ct. 74, 347 A.2d 782 (1975), and (2) was not a denial of due process since fairness requires essentially the absence of actual bias in the trial of the case. My understanding of Grumbles is that this Court, as dictum, stated that the commingling of functions, as here, if not a violation of due process, came perilously close to being so. As to the absence of actual bias resulting from the proceeding and its bearing on fairness, we must be mindful that the Horn decision was not based on the fact that prejudice resulted from the conflict of functions but on the necessity that governmental bodies charged with decision-making functions avoid the “appearance of possible prejudice.” 461 Pa. at 748, 337 A.2d at 860.
I would therefore reverse the order of the Pennsylvania Human Relations Commission and remand this case for further proceedings, including an early hearing by the Commissioners relative to the original charge of discrimination.
Judge Crtjmlish, Jr. joins in this dissent.